Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 3/6/2020.   
Claims 1-20 are pending and are presented for examination.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-2 recite “above” and “below”.  Since how it’s been viewed is not defined, it is vague and indefinite.  Refer EP search opinion.  
“The relative terms "above", "below", "between" used, for example" in claims 1,2
have no well-recognized meaning and leaves the reader in doubt as to the
meaning of the technical feature to which it refers, thereby rendering the
definition of the subject-matter of said claim unclear (Article 84 EPC).” 
Claim 2 recites “the controller housing includes a controller housing body having a first boss formed to protrude from an upper portion thereof”.  It is vague and indefinite.  Said first boss is recited to be a part of said controller housing body because of “a controller housing body having a first boss”.  Expression “a first boss formed to protrude from an upper portion thereof” is not making a sense because “thereof” is pointing to “of controller housing body”.   
Claim 4 recites “the controller housing body further includes a second boss and a third boss that are formed to protrude from the upper portion thereof”.  It has same issue as claim 2 above.  The third boss 113 (Fig. 5) is not recognized from the upper portion.  
Claim 12 recites “The motor of claim 10”.  It is vague and indefinite. Claim 10 does not define a motor.  
Claim 13 recites “power from which noise is removed by the CM filter unit and the DM filter unit is supplied to the substrate, and the power in which reverse connection is prevented at the substrate is supplied to the DM filter unit.”   Underlined with “which” is vague and indefinite.  The sentence does not provide clear sense. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1, 14 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SATO et al (EP 2 398 136 Al, IDS). 
As for claim 1, SATO discloses a controller [0032-0055] comprising:
a controller housing (5, 6, Fig. 1-4);
a controller cover (16) disposed on an opening of the controller housing;
a differential-mode (DM) filter unit (14) disposed above the controller cover;
a common-mode (CM) filter unit (13) disposed above the DM filter unit (see NOTE below);
a power module unit (15) disposed below the controller cover;
a substrate (11) disposed below the power module unit (Figs. 2-3); and
a first connector (19) and a second connector (20) each having one side disposed on the substrate through the controller cover. 
NOTE: for purpose of examination, examiner interpreted as below. 
Fig. 4 shows the common-mode (CM) filter unit (13) disposed above the differential-mode (DM) filter unit (14) when seen from inverter housing 5 toward motor housing 2.  In another way, Figs. 2-4, 5B, 9 shows the common-mode (CM) filter unit (13) disposed above the differential-mode (DM) filter unit (14) when seen perpendicularly from bottom of the second inverter accommodation section 6.  
The claim does not define in which way said “above”, “below” being viewed.  Refer EP search report.  



As for claim 17, SATO discloses a motor assembly (Fig. 1) comprising:
a controller (circuit in 5, 6) [; and
a motor [0032],
wherein the controller includes:
a controller housing (of 5, 6);
a controller cover (16) disposed on an opening of the controller housing;
a differential-mode (DM) filter unit (14) disposed above the controller cover (see NOTE in claim1);
a common-mode (CM) filter unit (13) disposed above the DM filter unit (see NOTE in claim1);
a power module unit (15) disposed below the controller cover (see NOTE in claim1);
a substrate (11) disposed below the power module unit; and
a first connector and a second connector (19, 20) each having one side disposed on the substrate through the controller cover.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over SATO.  
As for claim 2, SATO discloses the controller of claim 1, wherein
the controller housing (5, 6) includes a controller housing body (body portion) having a first boss (wall 16) formed to protrude from an upper portion thereof and a first terminal having one side disposed inside the first boss and the other side disposed to protrude from an inner surface of a lower side of the controller housing body (Figs. 2-4, 9 shows terminal 19), and
the CM filter unit (13) includes a CM filter unit body, a second terminal (30), a (2-1)th terminal, and a (2-2)th terminal disposed on the CM filter unit body (Figs. 8A, 8B shows terminals associated to the CM), a CM filter (portion of coil inside the CM) disposed between the second terminal and the (2-1)th terminal, wherein one side of the second terminal is in contact with the first terminal (Figs. 2-4, 9 show terminals 19 and 30 in contact).  

However, it is notoriously old and well known in the art to have a capacitor in a CM filter, and therefore the examiner hereby takes official notice.  See section “prior art made of record” for examples.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for smoothing. 

As for claim 3, SATO as modified discloses the controller of claim 2, wherein SATO discloses the controller housing further includes a first protrusion protruding from the inner surface of the lower side of the controller housing body (Figs. 2-4, 9), and a first hole formed in the second terminal is coupled to the first protrusion. 

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over SATO.in view of MAESHIMA (US 20150180316 A1, IDS). 
Claims 2-3 are alternatively rejected as below, interpreting a first boss is separate part as connector of a controller housing body.  
As for claim 2, SATO discloses the controller of claim 1, wherein
the controller housing (5, 6) includes a controller housing body (body portion), and
the CM filter unit (13) includes a CM filter unit body, a second terminal (30), a (2-1)th terminal, and a (2-2)th terminal disposed on the CM filter unit body (Figs. 8A, 8B shows terminals associated to the CM), a CM filter (portion of coil inside the CM) disposed between the second terminal and the (2-1)th terminal, wherein one side of the 
SATO is silent to explicitly disclose said controller housing body (body portion) having a first boss formed to protrude from an upper portion thereof and a first terminal having one side disposed inside the first boss and the other side disposed to protrude from an inner surface of a lower side of the controller housing body, and a first capacitor disposed between the second terminal and the (2-2)th terminal.  
MAESHIMA discloses a controller housing body (body portion) having a first boss (9-1, Fig. 4) formed to protrude from “an upper portion” thereof and a first terminal (in the connector 9-1) having one side disposed inside the first boss and the other side disposed to protrude from an inner surface of a lower side of the controller housing body, and a first capacitor (10) disposed between terminals.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for smoothing. 

As for claim 3, SATO as combined discloses (Figs. 1-4) the controller of claim 2, wherein MAESHIMA discloses the controller housing further includes a first protrusion (9-4) protruding from the inner surface of the lower side of the controller housing body, and a first hole formed in the second terminal is coupled to the first protrusion.
As for claim 4, SATO as combined discloses (Figs. 1-4) the controller of claim 2, wherein MAESHIMA discloses the controller housing body further includes a second boss (9-2) and a third boss (9-3) that are formed to protrude from the upper portion thereof, the other side of the first connector is disposed inside the second boss, and

As for claim 5, SATO as combined discloses the controller of claim 2, wherein
the DM filter unit (14) includes: a DM filter unit body having a plurality of second protruding parts formed to protrude downward; a third terminal, a (3-1)th terminal, a (3-2)th terminal, a (3-3)th terminal, and a (3- 4)th terminal disposed on the DM filter unit body; a DM filter disposed between the (3-1)th terminal and the (3-2)th terminal; and
a second capacitor disposed between the (3-2)th terminal and the (3-3)th terminal,
wherein an end portion of one side of each of the third terminal, the (3-1)th terminal, the (3-2)th terminal, the (3-3)th terminal is disposed to protrude from an end portion of each of the second protruding parts. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over SATO.   
As for claim 13, SATO discloses (Figs. 1-4) the controller of claim 1, wherein
power from which noise is removed by the CM filter unit (inherent function of the noise filter) and the DM filter unit is supplied to the substrate (as shown), and “the power in which reverse connection is prevented at the substrate is supplied to the DM filter unit” is interpreted, for purpose of examination, that reverse connection is prevented at the substrate (as already circuited), and the power is supplied to the DM filter unit (as current flows).  The function is obvious to happen by the circuit.  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over SATO.in view of Yamasaki et al (US 20120161558 A1). 

Yamasaki discloses a controller housing body (120) of the controller housing is made of a synthetic resin material [0087] (it is well known in the art that resin in the art is typically synthetic resin, i.e., not a natural resin), and the controller cover (111) is made of a metal material [0086].  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for preventing the electric field and the magnetic field from leaking.  

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over SATO in view of Fujii et al (US 20110001388 A1).  
As for claim 18, SATO discloses the motor assembly of claim 17, wherein
the motor includes: 
a rotation shaft [0033];
a rotor disposed outside the rotation shaft;
a Stator disposed outside the rotor;
a bus bar disposed above the stator;
a motor housing (2) accommodating the rotor, the stator, and the bus bar; and
a motor cover disposed on an opening of the motor housing, and
the substrate (11) is disposed above the motor (Fig. 1). 
SATO is silent to describe a rotor disposed outside the rotation shaft; a stator disposed outside the rotor; a bus bar disposed above the stator; said motor housing 
However, it is notoriously old and well known in the art that a motor having a rotor disposed outside the rotation shaft; a stator disposed outside the rotor; said motor housing accommodating the rotor and the stator; and a motor cover disposed on an opening of the motor housing. 
Fujii discloses a motor (Fig. 1), wherein a rotor (15) disposed (radially) outside the rotation shaft; a stator (12) disposed (radially) outside the rotor; a bus bar (Fig. 4) disposed above the stator; said motor housing (11) accommodating the rotor, the stator, and the bus bar; and a motor cover (lower part, Fig. 1) disposed on an opening of the motor housing. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for complete motor with coils connection. 

As for claim 19, SATO in view of Fujii discloses the motor assembly of claim 18, wherein Fujii discloses the bus bar includes: a bus-bar body; and a bus-bar terminal having a fifth frame (32).  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have a fifth frame of the bus-bar terminal is coupled to a fourth terminal of the power module unit as a result of combining. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over SATO in view of Fujii, and in further view of MAESHIMA (US 20150180316 A1, IDS).  

MAESHIMA discloses the controller cover includes: a controller cover body disposed on the opening of the controller housing; a third protruding part (Fig. 2 shows three protruding parts) protruding downward from the controller cover body, wherein an outer circumferential surface of the third protruding part is in contact with an inner circumferential surface of the controller housing, and an O-ring (12, Fig. 4) is further disposed between the outer circumferential surface of the third protruding part and the inner circumferential surface of the controller housing. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for connection of power and signals. 

Prior Art Made of Record
The prior art made of record is considered pertinent to applicant's disclosure. 
Regards official notice in claim 2, YAMASHITA (JP 2016226125 A, IDS) shows (Figs. 1, 4-5) CM filter comprising a capacitor.  MAESHIMA (US 20150180316 A1, IDS) discloses [0058] The noise filter (first noise filter) may include the common mode coil 11 and, for instance, two capacitors (see FIG. 3).  HIRAMATU et al (US 20150042228 A1) discloses [0034] the filter 2 may be formed of, for example, a filter circuit including a common mode filter formed of at least one capacitor (not shown) and first and second inductors (not shown). 


Allowable Subject Matter
Claims 6-12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if properly overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 
Broadening claim scope such as merely deleting or simplifying a limitation at issue is not proper way to meet condition of allowability. It may overcome the 112 rejection, but broadening claimed scope would result new issue.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

/JOHN K KIM/Primary Examiner, Art Unit 2834